Title: Bartholomew Dandridge, Jr., to William Shotwell & Company, 13 January 1794
From: Dandridge, Bartholomew Jr.
To: William Shotwell & Company


          
            Gentlemen,
            Philadelphia 13 January 1794
          
          The President of the United States is desirous of obtaining about 10 bushels of the
            best Clover seed Some timothy d[itt]o to send to his Farms in Virginia—& as you have
            heretofore furnished him with seed, he has now directed me to ask of you the lowest prices at which the best Clover & Timothy seed is to be
            had with you. As the time approaches when it will be wanted, & as the President will
            depend on your answer to know whether the seed can be most advantageously procured at
            New York or at this place—he will thank you for the information as soon as possible. In
            case the seed should be bought of you, could a ready conveyance be had for it from New
            York to Alexandria? so as to have it there at any rate by the middle of february. I am &c.
          
            Bw: Dandridge
          
         